 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                  ***
 7    RONALD WILEY,                                           Case No. 2:18-cv-01876-JCM-GWF
 8                                          Plaintiff,
             v.                                                            ORDER
 9
      MICHAEL DEAN BARNES, et al.,
10
                                       Defendant[s].
11

12          This matter is before the Court on Plaintiff’s Motion for Settlement Conference (ECF No.
13   20), filed on May 3, 2019. To date Defendant has not filed an opposition to this motion and the
14   time for response has now expired.
15          Plaintiff requests that the Court set this matter for a settlement conference. Discovery is
16   set to close in this matter on June 25, 2019. The Court denies Plaintiff’s motion for settlement
17   conference without prejudice. The Court will conduct a settlement conference in this matter upon
18   referral by the district court judge assigned to this matter or upon a renewed motion for settlement
19   conference. Accordingly,
20          IT IS HEREBY ORDERED that Plaintiff’s Motion for Settlement Conference (ECF No.
21   20) is denied.
22          Dated this 21st day of May, 2019.
23

24
                                                             GEORGE FOLEY, JR.
25                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
